CLAVIS TECHNOLOGIES INTERNATIONAL CO., INC. #1564-1, Seojin Bldg., 3rd Floor Seocho3-Dong Seocho-Gu, Seoul, Korea 137-874 July 27, 2010 BY ELECTRONIC SUBMISSION Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attention:Mr. Larry Spirgel Re: Clavis Technologies International Co., Ltd. Registration Statement on Form S-1, File No. 333-164589 Dear Mr. Spirgel: Clavis Technologies International Co., Inc. (the “company”) hereby requests acceleration of the effective time of the above-referenced registration statement to 4:00 p.m. on Thursday, July 29, 2010, or as soon thereafter as is possible.The company hereby acknowledges that: ● should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Respectfully submitted, CLAVIS TECHNOLOGIES INTERNATIONAL CO., LTD By: /s/Hwan Sup Lee Hwan Sup Lee Chief Executive Officer
